J-S53002-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                   Appellee              :
                                         :
             v.                          :
                                         :
BRANDON MOOREFIELD,                      :
                                         :
                   Appellant             : No. 731 WDA 2013

           Appeal from the Judgment of Sentence January 23, 2012,
                  Court of Common Pleas, Allegheny County,
              Criminal Division at No. CP-02-CR-0004682-2010

BEFORE: DONOHUE, OLSON and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                        FILED AUGUST 20, 2014

       Brandon Moorefield (“Moorefield”) appeals from the judgment of

sentence entered on January 23, 2012 in the Court of Common Pleas of

Allegheny County following the reinstatement of his direct appeal rights nunc

pro tunc on April 17, 2013. Moorefield’s appeal stems from his convictions

for possession with intent to deliver a controlled substance,1 delivery of a

controlled substance,2 and possession of a controlled substance.3 We affirm.

       The trial court summarized the factual and procedural history of this

case as follows:

             [On] February 17, 2010, Lieutenant Lando obtained
             a phone number of a possible drug dealer from an


1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(30).
3
    35 P.S. § 780-113(a)(16).

*Retired Senior Judge assigned to the Superior Court.
J-S53002-14


          informant. Using software available to him in his
          office, he was able to do a ‘reverse look-up’ of the
          phone number and determine that the number was
          registered to ‘Bran Moorefield.’ […] Lieutenant Lando
          was familiar with [Moorefield]. When the reverse
          look-up revealed that the phone number was
          registered to ‘Bran Moorefield,’ he suspected that
          [Moorefield] was the owner of the phone number
          provided by the informant.

          Lieutenant Lando called the number provided by the
          informant, and a male voice answered. He asked the
          person answering the phone, ‘Are you good?’, which
          is lingo for whether the person answering the call
          was holding drugs and able to sell them. The man
          who answered told Lieutenant Lando that he was
          good and asked how much money [Lieutenant]
          Lando had. Lieutenant Lando told him that he had
          $60 and asked what kind of ‘bags’ he had, referring
          to stamp bags of heroin. The man told Lieutenant
          Lando that he had King James (a brand of heroin
          that was being sold at the time), and Lieutenant
          Lando and the man answering the phone set up a
          meeting in Hazelwood. In preparation for the
          meeting, Lieutenant Lando obtained from their files
          the photograph and rap sheet of Brandon Moorefield
          for identification purposes.

                             *     *     *

          […] When Lieutenant Lando arrived at the meeting
          location, he again called the phone number
          previously identified as belonging to Bran Moorefield
          to notify the person answering the phone that he
          was at the specified location.

          At approximately 7:57 p.m., a black male wearing a
          brown coat and jeans approached the undercover
          car, and Lieutenant Lando immediately recognized
          the man as [Moorefield]. He was able to compare the
          man who approached his car to the rap sheet photo
          that he was holding in the car as the man
          approached. Lieutenant Lando received confirmation



                                  -2-
J-S53002-14


          from the surveillance team that the team members
          also saw [Moorefield] and confirmed that it was
          [him].

          [Moorefield] walked past the undercover car, looked
          up the street and looked both ways, and then came
          back to the car. Lieutenant Lando handed him $60,
          and [Moorefield] handed him six (6) stamp bags of
          heroin that were labeled ‘King James.’ [Moorefield]
          then quickly walked away behind some houses,
          which prevented the takedown team from arresting
          [him] at that time. According to Lieutenant Lando’s
          testimony, it would have been unsafe to attempt to
          arrest [Moorefield] at that moment, as it could have
          resulted in a police chase through a dark wooded
          area. An arrest warrant was issued, and [Moorefield]
          was arrested on March 3, 2010.

          Detective Glenn Hairston [(“Detective Hairston”)] of
          the City of Pittsburgh Police Department, who was
          conducting surveillance for the undercover operation
          on February 17, 2010, also identified [Moorefield] as
          the drug dealer in the undercover buy. Detective
          Hairston was mobile, in a vehicle, while conducting
          surveillance. During the course of the surveillance,
          he had, at times, driven past Lieutenant Lando’s
          vehicle and past [Moorefield] as he walked down the
          street. He had also parked on the other side of the
          street, watching the transaction through binoculars.
          Detective Hairston also had a photograph of the
          Defendant with him, and, although he could not
          clearly see the transaction, he was able to clearly
          and definitively identify [Moorefield] as the person
          who walked up to Lieutenant Lando’s undercover
          vehicle.

          Following the presentation of the Commonwealth’s
          case, [Moorefield] moved for a [j]udgment of
          [a]cquittal, which this court denied. [Moorefield] was
          found guilty of all counts and proceeded to
          sentencing, where he received a sentence of 11½
          [to] 23 months [of] incarceration in the Allegheny




                                  -3-
J-S53002-14


              County Jail, followed by a period of five (5) years
              [of] probation.

Trial Court Opinion, 4/22/14, at 2-6 (citations to the record omitted).

        Following sentencing, Moorefield did not file any post-trial motions or a

direct appeal.     On January 24, 2013, Moorefield filed a pro se petition

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546.     The PCRA court appointed counsel to represent Moorefield and

granted him leave to file an amended PCRA petition. Rather than filing an

amended PCRA petition, Moorefield filed a petition to reinstate his direct

appeal rights nunc pro tunc. On April 17, 2013, the PCRA court reinstated

Moorefield’s direct appeal rights.

        On April 30, 2013, Moorefield filed a notice of appeal.     On May 24,

2013, the trial court ordered Moorefield to file a concise statement of errors

complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b).       On June 6, 2013, Moorefield timely filed his Rule

1925(b) statement.       On appeal, Moorefield raises the following issue for

review:

              The Commonwealth failed to meet its burden of
              proof where evidence of record failed to prove
              beyond a reasonable doubt that [Moorefield] and not
              some other unknown black male sold narcotics to an
              undercover police officer.




                                       -4-
J-S53002-14


Moorefield’s Brief at 8.4

      In reviewing a challenge to the sufficiency of the evidence, our

standard of review is as follows:

            As a general matter, our standard of review of
            sufficiency claims requires that we evaluate the
            record in the light most favorable to the verdict
            winner giving the prosecution the benefit of all
            reasonable inferences to be drawn from the
            evidence. Evidence will be deemed sufficient to
            support the verdict when it establishes each material
            element of the crime charged and the commission
            thereof by the accused, beyond a reasonable doubt.
            Nevertheless, the Commonwealth need not establish
            guilt to a mathematical certainty. Any doubt about
            the defendant’s guilt is to be resolved by the fact
            finder unless the evidence is so weak and
            inconclusive that, as a matter of law, no probability
            of fact can be drawn from the combined
            circumstances.

            The Commonwealth may sustain its burden by
            means     of     wholly    circumstantial   evidence.
            Accordingly, [t]he fact that the evidence establishing
            a    defendant’s   participation   in   a  crime     is
            circumstantial does not preclude a conviction where
            the evidence coupled with the reasonable inferences


4
    Moorefield raised an evidentiary issue and a discretionary aspect of
sentencing issue in his 1925(b) statement, but failed to include these issues
in the statement of questions section of his appellate brief. See Moorefield’s
Brief at 8. “No question will be considered unless it is stated in the
statement of questions involved or is fairly suggested thereby.” Pa.R.A.P.
2116(a). As a result, Moorefield has waived these claims. Waiver is further
supported by the fact that Moorefield included no argument on these issues
in his appellate brief.    See Moorefield’s Brief at 12-16.        Where an
“[a]ppellant has cited no legal authorities nor developed any meaningful
analysis, we find [the] issue waived for lack of development.”
Commonwealth v. McLaurin, 45 A.3d 1131, 1139 (Pa. Super. 2012),
appeal denied, 65 A.3d 413 (Pa. 2013) (citing Pa.R.A.P. 2119(a));
Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)).


                                     -5-
J-S53002-14


             drawn therefrom overcomes the presumption of
             innocence. Significantly, we may not substitute our
             judgment for that of the fact finder; thus, so long as
             the evidence adduced, accepted in the light most
             favorable to the Commonwealth, demonstrates the
             respective elements of a defendant’s crimes beyond
             a reasonable doubt, the appellant’s convictions will
             be upheld.

Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa. Super. 2013)

(internal quotations and citations omitted).

      In his challenge to the sufficiency of the evidence, Moorefield only

contests the police’s identification of him during the drug transaction.

Moorefield’s Brief at 12-16. Moorefield argues that the Commonwealth did

not prove beyond a reasonable doubt that he, and not some other African-

American male, was the individual that sold narcotics to the undercover

detective.   Id.   Moorefield asserts that police could not have identified

Moorefield   beyond    a   reasonable   doubt   because   Lieutenant   Lando’s

interaction with the suspect was brief, because the transaction occurred on a

darkened street, because Lieutenant Lando had never met Moorefield before,

because the detectives needed a photograph to identify Moorefield, and

because Lieutenant Lando did not know who he was speaking to on the

phone. Id. at 15-16. Accordingly, Moorefield contends that the trial court’s

verdict was based on speculation and conjecture. Id.

      We conclude that the trial court did not err in finding that the evidence

supporting the police’s identification of Moorefield was sufficient to sustain




                                     -6-
J-S53002-14


each of his convictions. Lieutenant Lando testified that he received from an

informant the phone number of somebody by the name of “B” who was

supposedly selling heroin. N.T., 1/23/12, at 9, 24. After discovering that

this phone number was registered to a “Bran Moorefield,” Lieutenant Lando

called the phone number, spoke to an unknown individual, and arranged to

buy six bags of heroin for $60. Id. at 10-11. Being already familiar with

Moorefield and suspecting that he was the drug dealer in this case,

Lieutenant Lando took with him to the undercover operation a photograph of

Moorefield that the police had on file.   Id. at 10.   After Lieutenant Lando

arrived at the specified meeting location for the drug deal, he observed an

individual approach his vehicle that he recognized as Moorefield from the

photograph. Id. at 15. Moorefield walked past Lieutenant Lando’s vehicle

and then returned to the passenger side of his vehicle. Id. at 15, 33-34. At

that point, Moorefield stuck his head in the passenger side window of the

vehicle and completed the drug transaction. Id. at 14. Lieutenant Lando

also testified that he parked under a street lamp so that he would have good

visibility and that he had a clear view of Moorefield’s face during the

transaction.   Id. at 15, 42-43.    Likewise, Detective Hairston, who was

providing surveillance on the night in question, testified that he identified

Moorefield, using the same photograph as Lieutenant Lando, as Moorefield

approached Lieutenant Lando’s vehicle. Id. at 46.




                                    -7-
J-S53002-14


      Thus, the certified record supports the police’s identification of

Moorefield during the pre-arranged drug transaction. As the fact-finder, the

trial court was free to accept or reject the credibility of both witnesses, and

to believe all, part, or none of the evidence. See Franklin, 69 A.3d at 722-

23.   Here, the trial court found the testimony of Lieutenant Lando and

Detective Hairston credible.       Trial Court Opinion, 4/22/14, at 8-9.   We

decline to substitute our judgment for that of the trial court. Based on the

foregoing, we conclude that the trial court did not err in finding that the

evidence supporting the police’s identification of Moorefield was sufficient to

sustain each of his convictions.

      Judgment of sentenced affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/20/2014




                                       -8-